IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


V.W.,

              Appellant,

 v.                                                    Case No. 5D17-632

AGENCY FOR HEALTH CARE
ADMINISTRATION AND UNITED
HEALTH CARE,

              Appellees.

________________________________/

Opinion filed December 22, 2017

Administrative Appeal from
the Department of Children
and Families Office of Appeal
Hearings.

V. W., St. Johns, pro se.

Tracy Cooper George, and Amy E. Miles, of
Agency for Health Care Administration,
Tallahassee, for Appellee Agency for
Health Care Administration.

Seann M. Frazier, and Marc Ito, of Parker
Hudson Rainer & Dobbs, LLP, Tallahassee,
for Appellee United Health Care.


PER CURIAM.

        Appellant appeals a final order from the State of Florida Department of Children

and Families Office of Appeal Hearings denying her request to receive additional
homecare hours.    We note that conflicting evidence was presented as to whether

additional care would be beneficial and whether it was medically necessary. We affirm

because the appealed order was based upon competent, substantial evidence, and the

hearing officer’s determination that additional hours of homecare were not medically

necessary is not contrary to law. See Palm Beach Cty. Canvassing Bd. v. Harris, 722

So. 2d 1273, 1283 (Fla. 2000); U.S. Blood Bank, Inc. v. Agency for Workforce Innovation,

85 So. 3d 1139, 1142 (Fla. 3d DCA 2012).

      AFFIRMED.


ORFINGER, LAMBERT, and EDWARDS, JJ., concur.




                                           2